Exhibit 10
PEPSIAMERICAS, INC.
CHANGE IN CONTROL SEVERANCE PLAN
FOR SENIOR EXECUTIVE EMPLOYEES
(Effective June 19, 2009)
ARTICLE 1. INTRODUCTION
     1.1. Purpose of Plan. This document sets forth the terms of the
PepsiAmericas, Inc. Change in Control Severance Plan for Senior Executive
Employees. The purpose of this Plan is to encourage Participants to remain with
the Company in the context of any potential Change in Control of the Company.
This Plan is effective June 19, 2009.
     1.2. Plan Status. This Plan is intended to comply with all relevant
provisions of ERISA and is to be interpreted in a manner consistent with its
requirements.
ARTICLE 2. DEFINITIONS
     Whenever used herein, the following terms have the following meanings
unless a different meaning is clearly intended:
     2.1. “Administrator” means the Company’s Executive Vice President of Human
Resources or such other person or committee as may be appointed from time to
time by the Committee to supervise the administration of the Plan.
     2.2. “Base Salary” means the Participant’s base annual salary.
     2.3. “Board” means the Company’s Board of Directors.
     2.4. “Bonus” means the annual bonus payable to a Participant under the
Company’s annual incentive plan (or equivalent plan).
     2.5. “Cause” means any of the following:

  (a)   gross negligence or willful misconduct,     (b)   refusal to carry out
job duties or a resignation, in each case other than for Good Reason;     (c)  
conviction of or plea of guilty or nolo contendre to a felony; or     (d)   a
violation of the Company’s Code of Conduct, Workplace Policy, or Harassment
Policy (including discrimination or harassment made on basis of sex, race,
nationality, religion, etc.).

 



--------------------------------------------------------------------------------



 



     For purposes of this Section, no act or failure to act on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interest of the Company.
     2.6. “Change in Control” means the occurrence of any of the following
events:

  (a)   any one person or more than one person acting as a group acquires
ownership of stock of the Company that, together with the stock held by such
person or group, constitutes more than fifty percent (50%) of the total fair
market value or the total voting power of the stock of the Company, other than a
merger in which the holders of Common Stock immediately prior to the merger have
substantially the same proportionate ownership of common stock of the surviving
corporation immediately after the merger; provided, however, if any one person
or more than one person acting as a group, is considered to own more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company, the acquisition of additional stock by the same person or
persons is not considered to cause a change in the ownership of the Company or
to cause a change in the effective control of the Company;     (b)   any one
person, or more than one person acting as a group acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing thirty percent (30%) percent or more of the total voting power of the
stock of the Company;     (c)   any one person, or more than one person acting
as a group acquires (or has acquired during the twelve (12) month period ending
on the date of the most recent acquisition by such person or persons) assets of
the Company that have a total gross fair market value equal to or more than
forty percent (40%) of the total gross fair market value of all of the assets of
the Company taken as a whole, immediately prior to such acquisition or
acquisitions; or     (d)   a majority of the members of the Board is replaced
during any twelve (12) month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election.

     Notwithstanding (a), (b), (c) or (d) above, a proposed transaction wherein
PepsiCo, Inc. would acquire a less than fifty percent (50%) interest in the
Common Stock shall not constitute a Change in Control.
     2.7. “Change in Control Pay” means the greater of a Participant’s Base
Salary in effect on (a) the date on which a Change in Control occurs or (b) the
Qualifying Termination Date.

2



--------------------------------------------------------------------------------



 



     2.8. “Code” means the Internal Revenue Code of 1986, as amended.
     2.9. “Committee” means the Management Resources and Compensation Committee
of the Board of Directors of PepsiAmericas, Inc.
     2.10. “Common Stock” means the common stock, par value $0.01 per share, of
PepsiAmericas, Inc.
     2.11. “Company” means PepsiAmericas, Inc., its affiliates and subsidiaries
and, after a Change in Control, any successor thereto.
     2.12. “Earned Bonus” means Target Bonus in the year of the Qualifying
Termination Date multiplied by the payout percentage attributed to the Company’s
forecasted (as determined by the Company from time to time) or actual, as
applicable, full-year performance under the Company’s annual incentive plan (or
equivalent) for the year in which the Qualifying Termination Date occurs.
     2.13. “Employee” means a common law employee of the Company.
     2.14. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     2.15. “Excise Tax” means the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such tax.
     2.16. “Good Reason” means:

  (a)   a material diminution in the Participant’s target total compensation
(meaning Base Salary, annual bonus opportunity, and target long-term incentive
compensation opportunity) other than pursuant to a reduction of total
compensation for all salaried Employees of the Company and its affiliates;    
(b)   a material diminution in the Participant’s Base Salary, other than
pursuant to a reduction in the Base Salary for all salaried Employees of the
Company and its affiliates;     (c)   a material diminution in the Participant’s
authority, duties, titles, or responsibilities (including budget
responsibilities), held by the Participant immediately prior to the Change in
Control or any assignment to the Participant of duties or responsibilities that
are materially inconsistent with the Participant’s status, offices, titles, and
reporting relationships as in effect immediately prior to the Change in Control;
or     (d)   (i) any change of the Participant’s principal place of employment
to a location more than thirty (30) miles from the Participant’s place of
employment immediately prior to the Change in Control, or that increases the
Participant’s commuting time by forty-five (45) minutes or more in either
direction or (ii) a material increase in the Participant’s travel obligations.

3



--------------------------------------------------------------------------------



 



     In order to resign for Good Reason the (i) Participant must provide notice
to the Company of the existence of the condition described above within ninety
(90) days of the initial existence of any such condition, (ii) Company shall
have thirty (30) days following receipt of the notice during which the Company
may remedy the condition and not be required to make payment to the Participant
in accordance with Section 3.1, (iii) Participant must resign within ninety
(90) days after the cure period ends; and (iv) resignation process must be
completed within two (2) years after the Change in Control.
     A Participant’s right to resign for Good Reason shall remain in effect for
the two-year period following a Change in Control. Consequently, a Participant’s
decision to remain employed following a change constituting Good Reason shall
not impair the Participant’s right to resign for Good Reason for any other
change constituting Good Reason within the two-year period following a Change in
Control.
     2.17. “Month of Change in Control Pay” means the Participant’s Change in
Control Pay divided by twelve (12).
     2.18. “Monthly Target Bonus” means the Target Bonus divided by twelve (12).
     2.19. “Participant” means a “Named Executive Officer” (as set forth in the
Company’s most recently filed proxy statement) and the Company’s other Executive
Vice Presidents. The names of such Participants are set forth on Schedule A
hereto. Prior to a Change in Control, Participants may from time to time be
added to, or deleted from Schedule A as determined by the Committee; provided
that any individual who is a Participant on the day prior to a Change in Control
shall always be a Participant.
     2.20. “Payment” means any payment, award, benefit, or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company to
or for the benefit of a Participant.
     2.21. “Plan” means the PepsiAmericas, Inc. Change in Control Severance Plan
for Senior Executive Employees.
     2.22. “Qualifying Termination” means upon or within two (2) years of a
Change in Control (a) the Company’s termination of the Participant’s employment
other than for Cause or Total Disability, or (b) a Participant’s resignation
from employment for Good Reason.
     2.23. “Qualifying Termination Date” means the effective date of a
Qualifying Termination. The effective date of a Participant’s Qualifying
Termination shall be the same as the date the Participant separates from service
within the meaning of Section 409A(a)(2)(a)(i) of the Code as a result of the
Qualifying Termination.
     2.24. “Salary Continuation” means the severance benefit available to a
Participant upon a Qualifying Termination Date that is payable in accordance
with Section 3.1.

4



--------------------------------------------------------------------------------



 



     2.25. “Section 409A” means Section 409A of the Code.
     2.26. “Separation Agreement” means the Company-provided release and
separation agreement that must become irrevocable prior to the commencement of
the benefits described in Section 3.1, a copy of which is attached hereto and
incorporated by reference as Exhibit A.
     2.27. “Target Bonus” means the greater of the annual target Bonus for the
performance period in progress when either the (a) Qualifying Termination Date
occurs or (b) Change in Control occurs; provided, however, that for purposes of
Section 3.1(b)(ii)(2), subsection (a) shall not apply.
     2.28. “Total Disability” means total disability as set forth in the
Company’s Long-Term Disability Plan.
ARTICLE 3. BENEFITS UNDER THE PLAN
     3.1. Plan Benefits. Upon or within two (2) years after a Change in Control,
a Participant who has a Qualifying Termination and executes a Separation
Agreement shall receive severance benefits in accordance with the provisions of
this Section 3.1. Notwithstanding anything in this Section 3.1 to the contrary,
Section 3.3 shall govern the form and time of payments to Participants for which
Section 409A is applicable.

  (a)   Severance. Following the Qualifying Termination Date, the Company shall
pay the Participant twenty-four (24) Months of Change in Control Pay plus the
Participant’s Monthly Target Bonus for twenty-four (24) months. Payments under
this subsection (a) shall be made in installment payments on the Company’s
regular payroll dates commencing within sixty (60) days of the Qualifying
Termination Date, provided that the Separation Agreement has become irrevocable.
    (b)   Earned Bonus.

  (i)   Qualifying Termination Date in the Calendar Year of a Change in Control.
Participants whose Qualifying Termination Date occurs during the calendar year
of the Change in Control shall receive a payment computed as follows: an amount
equal to the Participant’s Earned Bonus multiplied by the number of days worked
by the Participant during the calendar year, divided by three hundred sixty-five
(365).     (ii)   Qualifying Termination Date in One (1) of the Two (2) Calendar
Years Following the Calendar Year of a Change in Control. Participants whose
Qualifying Termination Date occurs in one of the two calendar years following
the calendar year of a Change in Control shall receive a payment equal to the
greater of (1) or (2) below, calculated as of the last day of the month prior to
the Qualifying Termination Date:

5



--------------------------------------------------------------------------------



 



  (1)   an amount equal to the Participant’s Earned Bonus multiplied by the
number of days worked by the Participant during the calendar year, divided by
three hundred sixty-five (365); or     (2)   the amount equal to the Target
Bonus that the Participant would have been eligible to receive in the year of
the Change in Control, multiplied by the number of days worked by the
Participant during the calendar year of the Qualifying Termination Date, divided
by three hundred sixty-five (365).

  (iii)   Payment of the Earned Bonus shall be made in a lump sum within sixty
(60) days of the Qualifying Termination Date provided that the Separation
Agreement has become irrevocable.

  (c)   Continued Health and Welfare Benefits. Following a Participant’s
Qualifying Termination Date, the Company shall provide such Participant with
medical, dental, life, and long-term disability insurance coverage at the level
provided by the Company to the Participant immediately prior to the Qualifying
Termination Date. The Plan benefit described in this subsection shall be
provided for twenty-four (24) months, provided however, that if the Participant
becomes employed by a new employer, the Participant’s coverage under the
applicable Company plans will end when the Participant becomes eligible for such
new employer’s coverage. Employee-paid benefits for supplemental life insurance,
supplemental Long-Term Disability benefits, supplemental AD&D, dependent life
insurance and all other voluntary benefits will end as of the Qualified
Termination Date. The Participant shall pay any Employee contribution required
for active Employees as in effect from time to time during the first eighteen
(18) months of coverage at and after the Qualifying Termination Date, and shall
pay the full cost of such coverage for the remaining six (6) months. The Company
shall reimburse the Participant during this six-month period for the amount paid
by the Participant that exceeds the rates then charged to active Employees for
medical and dental coverage (adjusted for taxes on such amounts) on the first
day of the month after receipt of the payment by the Company. Following the
expiration of this period, the Participant will be eligible to elect COBRA
continuation coverage. The period during which medical and dental coverage is
continued at the active Employee rates is not included in the period within
which the Employee is allowed to continue medical and dental coverage under
COBRA.     (d)   Outplacement. Outplacement services selected by the Participant
for the period ending on the earlier of the Participant’s reemployment or the
one (1) year anniversary of the Participant’s Qualifying Termination Date, with
a maximum cost of $50,000 per Participant.

6



--------------------------------------------------------------------------------



 



  (e)   Financial and Tax Planning Services. Financial and tax planning services
for the Participant for the year of the Qualifying Termination Date and for the
period of time reasonably necessary to assist with financial issues and the
preparation of the next calendar year’s tax return. These services shall be
provided by Ayco and paid for by the Company. The scope of such services shall
be equal to the financial and tax planning services made available to the
Participant immediately prior to the Change in Control.     (f)   Death Benefit.
In the event a Participant dies before receiving all severance benefits due
under the Plan, the remaining benefits shall be paid, as allowed by law, to the
Participant’s estate or as directed by a Court of competent jurisdiction.
Payment shall be made in the form of a lump sum within sixty (60) days of the
Participant’s death.

     3.2. Exclusive Source of Severance Benefits. During the two-year period
following a Change in Control, Participants eligible for severance benefits
under this Plan are not eligible for any other Company-provided severance
benefit.
     3.3. Section 409A. It is intended that the provisions of this Plan comply
(to the extent applicable) with Section 409A and all provisions of this Plan
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes and penalties under Section 409A (such taxes and penalties
“Section 409A Tax”). The right to any installment payments available under the
Plan is to be treated as a right to a series of separate payments.

  (a)   If, at the time of the Participant’s separation from service (within the
meaning of Section 409A) (i) the Participant shall be a specified employee
(within the meaning of Section 409A), and (ii) the Company shall make a good
faith determination that an amount payable or benefits provided hereunder
constitutes deferred compensation (within the meaning of Section 409A) the
payment of which is required to be delayed pursuant to the six-month delay rule
set forth in Section 409A in order to avoid taxes or penalties under
Section 409A; then the Company shall not pay such amount on the
otherwise-scheduled payment date, but shall instead accumulate such amount and
pay it on the first business day after such six-month period. Scheduled payments
shall then resume in accordance with the terms of the Plan. Payments not subject
to Section 409A, for example, that meet the short-term deferral exception, or
the severance pay exception shall not be subject to delay.     (b)   If any
payment or benefit to be provided under this Plan is delayed as provided in
subsection (a) above (a “Delayed Payment”), then interest at the default rate on
such Delayed Payment for the period beginning on the date such Delayed Payment
would otherwise have been provided in the absence of subsection (a) and ending
on the date of receipt of such Delayed Payment shall also be paid by the Company
to the Participant at the time of payment. The default rate shall be the
Applicable Federal Rate in effect from time to time, compounded annually.

7



--------------------------------------------------------------------------------



 



  (c)   In the event that the Company determines that any provision of this Plan
does not comply with Section 409A and that the Participant may become subject to
a Section 409A Tax, the Participant shall cooperate with the Company to execute
any amendment to the provisions hereof that are reasonably necessary to avoid
the imposition of such Section 409A Tax, but only to the minimum extent
necessary to avoid the application of such Section 409A Tax and only to the
extent that the Participant would not, as a result, suffer (i) any reduction in
the total present value of the amounts otherwise payable to the Participant, or
the benefits otherwise to be provided to the Participant, by the Company, or
(ii) any material increase in the risk of the Participant not receiving such
amounts or benefits.     (d)   Except as specifically permitted by Section 409A,
the benefits and reimbursements provided to the Participant under Section 3.1
during any calendar year shall not affect the benefits and reimbursements to be
provided to the Participant in any other calendar year, any such reimbursements
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense was incurred and the right to such
benefits and reimbursements shall not be liquidated or exchanged for any other
benefit.

     3.4. Assignment of Plan Benefits. Under no circumstances may benefits under
this Plan be subject to anticipation, alienation, pledge, sale, transfer,
assignment, garnishment, attachment, execution, encumbrance, levy, lien or
charge, and any attempt to cause any such benefits to be so subjected shall not
be recognized, except to the extent required by law.
     3.5. Treatment under Code Section 280G.

  (a)   Anything in the Plan to the contrary notwithstanding, in the event it
shall be determined that (i) any Payment would be subject to an Excise Tax, and
(ii) the reduction of the amounts payable to the Participant under the Plan to
the maximum amount that could be paid to the Participant without giving rise to
an Excise Tax (the “Safe Harbor Cap”) would provide the Participant with a
greater after tax amount than if such amounts were not reduced, then the amounts
payable to the Participant under the Plan shall be reduced (but not below zero)
to the Safe Harbor Cap. The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing first the cash payments under
Section 3.1(a). For purposes of reducing the Payments to the Safe Harbor Cap,
only amounts payable under the Plan (and no other Payments) shall be reduced. If
the reduction of the amounts payable hereunder would not result in a greater
after tax result to the Participant, no amounts payable under the Plan shall be
reduced pursuant to this provision.

8



--------------------------------------------------------------------------------



 



  (b)   All determinations required to be made under this Section 3.5 shall be
made by the public accounting firm that is retained by the Company to provide
tax advice as of the date immediately prior to the Change in Control (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Participant within fifteen (15) business days of the receipt
of notice from the Company or the Participant that there has been a Payment, or
such earlier time as is requested by the Company. Notwithstanding the foregoing,
in the event (i) the Board shall determine prior to the Change in Control that
the Accounting Firm is precluded from performing such services under applicable
auditor independence rules or (ii) the Audit Committee of the Board determines
that it does not want the Accounting Firm to perform such services because of
auditor independence concerns or (iii) the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, the Board shall appoint another nationally recognized public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). If payments
are reduced to the Safe Harbor Cap, the Accounting Firm shall provide a
reasonable opinion to the Participant that he or she is not required to report
any Excise Tax on his or her federal income tax return. All fees, costs and
expenses (including, but not limited to, the costs of retaining experts) of the
Accounting Firm shall be borne by the Company. In the event the Accounting Firm
determines that the Payments shall be reduced to the Safe Harbor Cap, it shall
furnish the Participant with a written opinion to such effect. The determination
by the Accounting Firm shall be binding upon the Company and the Participant.  
  (c)   If any dispute arises regarding the determination of a Payment or an
Excise Tax, then the Company shall pay any and all of the Participant’s
professional fees and expenses relating to such dispute, including but not
limited to the Participant’s reasonable attorney’s fees.

ARTICLE 4. ADMINISTRATION OF THE PLAN.
     4.1. Administrator. The administration of the Plan shall be under the
supervision of the Administrator. The Administrator shall be the named fiduciary
of the Plan for purposes of ERISA. The Administrator shall not have the
discretionary authority to make eligibility determinations or to construe terms
under this Plan or have any other discretionary authority as described herein,
and the standard of judicial review of any decisions of the Administrator shall
be de novo.
     4.2. Reliance on Tables, Etc. In administering the Plan, the Administrator
will be entitled, to the extent permitted by law, to rely conclusively on all
tables, valuations, certificates, opinions and reports which are furnished by,
or in accordance with the instructions or recommendations of accountants,
counsel, actuaries, consultants or other experts employed or engaged by the
Administrator.

9



--------------------------------------------------------------------------------



 



     4.3. Claims and Review Procedure.

  (a)   Claims Procedure. Any person who believes he or she is being denied any
rights or benefits under the Plan may file a claim in writing with the
Administrator. If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and (iv)
information as to the steps to be taken if the person wishes to submit a request
for review. Such notification will be given within ninety (90) days after the
claim is received by the Administrator (or within one hundred eighty (180) days,
if special circumstances require an extension of time for processing the claim,
and if written notice of such extension and circumstances are given to such
person within the initial 90-day period). If such notification is not given
within such period, the claim will be considered denied as of the last day of
such period, and such person may request a review of his or her claim.     (b)  
Review Procedure. Within sixty (60) days after the date on which a person
receives a written notice of a denied claim (or, if applicable, within sixty
(60) days after the date on which such denial is considered to have occurred)
such person (or his or her duly authorized representative) may (i) file a
written request with the Administrator for the review of the denied claim and of
pertinent documents and (ii) submit written issues and comments to the
Administrator. The Administrator will notify such person of its decision in
writing. Such notification will be written in a manner calculated to be
understood by such person and will contain specific reasons for the decision as
well as specific reference to pertinent Plan provisions. The decision on review
will be made within sixty (60) days after the request for review is received by
the Administrator (or within one hundred twenty (120) days, if special
circumstances require an extension of time for processing the request, such as
an election by the Administrator to hold a hearing, and if written notice of
such extension and circumstances are given to such person within the initial
60-day period). If the decision on review is not made within such period, the
claim will be considered denied.

     4.4. Indemnification of Administrator. The Company agrees to indemnify and
to defend to the fullest extent permitted by law any Employee of the Company
serving as the Administrator or as a member of a committee designated as
Administrator, and any Employee assisting the Administrator in connection with
his or her duties (including any Employee or former Employee of the Company who
formerly served as Administrator, as a member of such committee, or who assisted
the Administrator), against all liabilities, damages, costs and expenses
(including attorneys’ fees and amounts paid in settlement of any claims approved
by

10



--------------------------------------------------------------------------------



 



the Company) occasioned by any act or omission to act in connection with the
Plan, if such act or omission was undertaken in good faith.
     4.5. Disputes. If a Participant prevails with respect to at least one
material issue in a claims dispute (including the administrative review process
or any judicial review of a denied claim) brought by the Participant or the
Company to enforce or interpret any provision contained herein, the Company, to
the fullest extent permitted by applicable law, shall indemnify the Participant
for the Participant’s reasonable attorneys’ fees and disbursements incurred in
such review process or claims adjudication and hereby agrees (a) to pay in full
all such fees and disbursements, and (b) to pay prejudgment interest on any
monetary judgment obtained by the Participant from the earliest date that
payment to the Participant should have been made under this Plan until such
judgment shall have been paid in full, which interest shall be calculated at the
rate set forth in Section 3.3(b).
ARTICLE 5. NO MITIGATION OR OFFSET.
     A Participant shall not be required to mitigate the amount of any payment
or benefit provided for under this Plan by seeking other employment or
otherwise, and compensation earned from such employment or otherwise shall not
reduce the amounts payable under this Plan. The Company’s obligation to make
payments provided under this Plan and otherwise to perform its obligations under
the Plan shall not be affected by any set-off, counterclaim, recoupment, defense
or other claim, right or action which the Company may have against the
Participant or others.
ARTICLE 6. AMENDMENT AND TERMINATION OF PLAN.
     Prior to a Change in Control and more than two (2) years after a Change in
Control, the Plan may at any time be amended or terminated by the Committee,
provided, however, that no such amendment or termination may adversely affect
payments or benefits then payable to Participants, or other rights of
Participants, under the Plan. During the two-year period following a Change in
Control and until the last benefits are paid under the Plan, the Plan may not be
terminated or amended with the exception of any amendment pursuant to
Section 3.3(c).
ARTICLE 7. MISCELLANEOUS PROVISIONS.
     7.1. Limitation of Rights. Neither the establishment of the Plan nor any
amendment thereof will be construed as giving any Participant or other person
any legal or equitable right against the Administrator or the Company, and in no
event will the terms of employment or service of any Participant be modified or
in any way affected hereby.
     7.2. Successor and Assigns. Except as otherwise provided herein, this Plan
shall be binding upon and shall inure to the benefit of and be enforceable by
the Company and the Participant and their respective heirs, legal
representatives, successors and assigns. If the Company shall be merged into or
consolidated with another entity, the provisions of this Plan shall be binding
upon and inure to the benefit of the entity surviving such merger or resulting
from such consolidation. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform the Company’s obligations under this

11



--------------------------------------------------------------------------------



 



Plan in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. The provisions of
this Section 7.2 shall continue to apply to each subsequent employer of the
Participant hereunder in the event of any subsequent merger, consolidation or
transfer of assets of such subsequent employer.
     7.3. Employment Not Guaranteed. Nothing contained in the Plan nor any
action taken thereunder shall be construed as a contract of employment or as
giving any Participant any right to be retained in the employ of the Company.
     7.4. Plan Year. The Plan year shall be the calendar year.
     7.5. Governing Law. To the extent not preempted by ERISA or any other
federal statues or regulations, this Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware without giving effect to the
principals of choice of law thereof; and any legal proceeding arising out of or
in connection with the Plan will be brought in the state or federal courts
sitting in the county where the Participant resides on the Qualifying
Termination Date.
     7.6. Funding. Benefits are paid from the Company’s general assets.
     7.7. Invalidity. In the event any provision of this Plan is held to be
illegal or invalid, the remaining provisions of the Plan shall not be affected
thereby.
     7.8. Withholding. The Company will, to the extent required by law, withhold
applicable federal, state and local income and other taxes from any payments due
to the Participant hereunder.

          Dated: June 19, 2009 PEPSIAMERICAS, INC.
      By:   /s/ Robert C. Pohlad       Robert C. Pohlad        Chief Executive
Officer     

12



--------------------------------------------------------------------------------



 



SCHEDULE A

      Name   Position
 
   
Robert C. Pohlad
  Chairman of the Board and Chief Executive Officer
Kenneth E. Keiser
  President and Chief Operating Officer
Alexander H. Ware
  Executive Vice President and Chief Financial Officer
G. Michael Durkin, Jr.
  Executive Vice President, U.S.
James R. Rogers
  Executive Vice President, International
Jay S. Hulbert
  Executive Vice President, Supply Chain
Anne D. Sample
  Executive Vice President, Human Resources

 



--------------------------------------------------------------------------------



 



EXHIBIT A
AGREEMENT FOR SEPARATION AND WAIVER

      Name: ____________ (“Employee”)   Hire Date: ____________

     This Agreement between Employee and ____________ is effective on
____________. The benefits to be provided to Employee are fully explained in the
Plan and include the items set forth below.
Benefits Summary:

a.   Salary Continuance: ___months   b.   Company payment for continued Health
and Insurance benefits for ___weeks   c.   Vacation Pay: ___weeks salary (paid
other than pursuant to the Plan)   d.   Bonus: ___   e.   Financial Planning:
Employee shall receive the benefits of continued services through calendar ___  
f.   Comprehensive outplacement services for up to 12 months utilizing
Employee’s choice of outplacement vendors (not to exceed $50,000 in cost)

     EMPLOYEE REPRESENTS AND AGREES THAT PRIOR TO THE EXECUTION OF THIS
AGREEMENT HE WAS ADVISED TO CONSULT WITH AN ATTORNEY TO DISCUSS ALL ASPECTS OF
THIS AGREEMENT. EMPLOYEE FURTHER REPRESENTS AND AGREES THAT HE HAS BEEN GIVEN A
PERIOD OF AT LEAST TWENTY-ONE (21) DAYS TO CONSIDER THIS AGREEMENT. TO THE
EXTENT HE HAS EXECUTED THIS AGREEMENT WITHOUT CONSULTING WITH AN ATTORNEY OR
PRIOR TO THE EXPIRATION OF THE 21 DAY PERIOD, HE HAS DONE SO VOLUNTARILY.
EMPLOYEE FURTHER REPRESENTS AND AGREES THAT HE HAS CAREFULLY READ AND FULLY
UNDERSTANDS ALL THE PROVISIONS OF THIS AGREEMENT AND THAT HE HAS KNOWINGLY AND
VOLUNTARILY ENTERED INTO THIS AGREEMENT.
     PLEASE READ THE ENTIRE DOCUMENT CAREFULLY BEFORE SIGNING BELOW. THIS
AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
     By signing below you acknowledge and agree that you have read, understood
and signed or initialed each page of this Agreement.

     
Employee
  For HR Use Only
 
 
Date
 
  Presented to Employee
 
 
  Signed by Employee
 
 
  HRIS Notified
 
 
  Benefits Start
 
 
  Deadline to Exercise Options
 
 
  Benefits End
 

A-1



--------------------------------------------------------------------------------



 



     1. This Agreement for Separation of Employment and Waiver, (including any
attached Exhibits, the “Agreement”), is made by and between the Employee, and
____________, and each of its subsidiaries, successors and assigns, and each of
their respective directors, officers, shareholders, employees, agents and/or
representatives (hereinafter, collectively, the “Company”). The Agreement is
made as a result of Employee’s severing employment with the Company. In
executing this Agreement, the parties intend and agree to settle fully and
finally any and all differences between them that have arisen or might arise
from the employment relationship and/or termination of employment (other than
the right to payments and benefits under the Plan).
     2. It is understood that neither the negotiations for nor any actions taken
in fulfillment of the representations contained herein shall constitute an
admission that the Company has acted wrongfully or unlawfully toward Employee or
any other person, or that Employee has any rights or claims against the Company.
The Company specifically disclaims any liability to, or wrongful acts against,
Employee.
     3. Employee understands that his employment with the Company is ending,
that he will not be employed by the Company following the Effective Date, and
that he will not apply for, or otherwise seek employment with the Company at any
time in the future without first notifying the Company of this Agreement.
     4. Employee represents that, except as otherwise permitted or required by
law or regulation, he shall not (a) make any derogatory statements with respect
to the Company, or (b) disclose trade secrets of the Company, or (c) for the
next twenty-four (24) months, and with respect to confidential information that
is not a trade secret, disclose any of the Company’s confidential information
within or to a person or entity doing business in one or more of the States or
countries where the Company operates. Employee further represents that he will
not directly or indirectly solicit the employment of any then current employee
to leave the Company for the purposes of working on behalf of any organization
with which he is Affiliated.
     5. Employee represents and agrees that prior to the Effective Date he will
deliver all Company property in his possession or control (including, but not
limited to, memoranda, records, notes, plans, manuals, notebooks, disks,
diskettes, tapes and any other materials containing any proprietary information
of the Company, intellectual property or trade secrets) irrespective of the
location or form of such material. If requested by the Company, Employee will
provide the Company with written confirmation that all such materials have been
delivered to the Company as provided herein.
     6. Employee represents that he has not filed any complaints, charges,
lawsuits, or any other claims against the Company arising out of the employment
relationship and/or termination of employment and that, except to enforce the
terms of this Agreement, or otherwise permitted or required

A-2



--------------------------------------------------------------------------------



 



by law or regulation, he will not do so at any time hereafter. This Agreement
shall not operate to waive or bar any claim or right which may not by operation
of law or regulation be waived or barred.
     7. Employee agrees that, except as permitted or required by law or
regulation, he will keep the terms, amounts and facts of this Agreement
completely confidential and that he will not disclose any information concerning
this Agreement to anyone except his immediate family, tax advisor or accountant,
and legal counsel, provided that each such person also agrees to keep this
information confidential. Employee agrees that the confidentiality and
nondisclosure of this Agreement has substantial economic value to the Company
and that a breach of this provision would cause the Company substantial harm.
     8. In exchange for the payment described in Plan Section 3.1(a), Employee
agrees that for a period of twenty-four (24) months commencing on the Effective
Date, he shall not accept an employment or consulting position with or for the
benefit of (i) The Coca-Cola Company, or (ii) a bottling entity that sells
Coca-Cola or Dr Pepper Snapple Group-licensed products that would cause him to
work in or otherwise have responsibilities related to operations in one or more
of the States or countries where the Company operates.
     9. Employee agrees that he will promptly notify the Company if and when he
obtains other employment with medical coverage during the benefits continuation
period, and that his benefits under the Company benefits program shall
thereafter cease.
     10. Employee understands and agrees that he has twenty-one (21) days during
which he can decide whether or not to enter into this Agreement, during which
time he may consult with an attorney. Employee further agrees that to the extent
he so desires he has availed himself of that right. Employee also understands
that he has seven (7) days following signature to revoke this Agreement by
notifying the Company’s Legal Department at _____________________, in writing,
of his decision to revoke. Upon expiration of the seven (7) day revocation
period, this Agreement shall become effective and enforceable and payment of
consideration set forth herein shall commence.
     11. As a material inducement to the Company to enter into this Agreement,
Employee irrevocably releases forever, with prejudice, the Company and all
persons acting by, through, under or in concert with it, from all complaints,
claims, liabilities, obligations, promises, agreements, rights, demands, costs,
losses, debts, and expenses, including attorney fees and costs actually
incurred, of any nature, known or unknown; suspected or unsuspected; including,
but not limited to, rights under federal, state or local laws prohibiting
handicap, age, sex, or other forms of discrimination, including by way of
illustration, and not limitation, claims or rights under Title VII, or the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, and any and all other state, federal and local labor and
employment statutes, common law, or other claims growing out of the employment
relationship or growing out of any legal restrictions on the Company’s right to
hire or terminate its

A-3



--------------------------------------------------------------------------------



 



employees. The Parties intend this release and waiver to be as broad as the law
permits, and Employee specifically understands that his rights, if any, to raise
a claim under the Age Discrimination in Employment Act of 1967, as amended, are
being waived herein in return for consideration Employee would not otherwise be
entitled to receive. Employee specifically does not waive claims to enforce the
Company’s performance under this Agreement or the Plan which may arise after the
date this Agreement is fully executed.
     12. Employee agrees that he will devote his best efforts to the Company for
the period of time between presentation of this Agreement and the Effective
Date.
     13. The provisions of this Agreement are severable, and if any part of the
Agreement is found to be unenforceable, the other provisions shall remain fully
valid and enforceable. This Agreement shall survive the termination of any
arrangements contained in it.
     14. This Agreement sets forth the entire agreement between the parties, and
fully supersedes any and all prior discussions, agreements or understandings
between them on the matter of severance benefits.
     15. The parties agree and understand that any claims relating to this
Agreement must be brought in the state or federal courts sitting in the county
where the Participant resides on the Qualifying Termination Date. The parties
further agree that Delaware law shall apply to any dispute arising under this
Agreement.

A-4